FILED
                            NOT FOR PUBLICATION                             AUG 04 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LESLIE M. JAMES,                                 No. 14-56285

               Plaintiff - Appellant,            D.C. No. 2:14-cv-00519-DSF-JEM

 v.
                                                 MEMORANDUM*
J.P. MORGAN CHASE BANK, N.A.; et
al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Leslie M. James appeals pro se from the district court’s judgment dismissing

his action alleging various claims arising from foreclosure proceedings. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s denial of a motion for reconsideration. Sch. Dist. No. 1J,

Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We

affirm.

         We treat the district court’s July 29, 2014 order as denying a second motion

for reconsideration, and conclude that the district court did not abuse its discretion

by denying the motion because James failed to establish grounds for such relief.

See id. at 1263 (grounds for reconsideration); see also Am. Ironworks & Erectors,

Inc. v. N. Am. Constr. Corp., 248 F.3d 892, 899 (9th Cir. 2001) (holding that the

district court did not abuse its discretion by denying a Fed. R. Civ. P. 60(b) motion

where movants reiterated arguments raised previously and did not present any

basis to vacate the challenged order).

         We lack jurisdiction to consider James’s contentions regarding the dismissal

of his underlying claims or the denial of his first motion for reconsideration

because the operative notice of appeal was only timely as to the denial of his

second motion for reconsideration. See Fed. R. App. P. 4(a)(1)(A) (notice of

appeal must be filed within 30 days after entry of judgment or order appealed

from).

         We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).


                                            2                                    14-56285
James’s requests, set forth in his reply brief, are denied.

AFFIRMED.




                                     3                        14-56285